DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 9-11  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “an eye for attachment to a fishing line”. It is unclear if the recited eye is the same eye (21) depicted in fig 4 that is part of the hook or if it is referencing another eye. For the purposes of this examination, it is being interpreted the eye(21) portion of the hook (15).
	Claims 9-11 are rejected based on their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,4,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (US20070062096A1-previously cited).
Regarding claim 1:
Roos teaches:
A fishing tackle bait keeper, comprising: (Figure 3, device can be used as a bair keeper)
a) An anchor, (Figure 2, Reference 16)
the anchor comprising a sleeve (Figure 2, Reference 12)
 having first (para 0022, ln 2-3)
 and second ends, (see Fig. 2, second end of sleeve 12 toward extension member 18)
The first end being closed and (Fig 1-3, Ref 12 first end is closed towards the tapered tip)
comprising a tapered tip, (Fig 1-3, Reference 16 is a tapered tip)
 the anchor comprising plural ribs (Figure 2, References 28, 30)
 coupled to the first end of the sleeve, (see how in fig 2 the ribs are coupled to the first end by being located within the sleeve)
the ribs projecting in a diverging arrangement from an end-most portion of the tapered tip in a direction opposite of the first end of the sleeve, (see how in fig 2 how the ribs 28+30 project in a diverging arrangement from the end-most portion of the tapered tip of sleeve 16 in opposite direction and away from the sleeve 16)
the end-most portion being at a position furthest away from the second end (Fig 1-2, see how the tapered tip of sleeve 16 is at a position furthest away from the opposite end)
the ribs each having a free end; (Figure 2, References 28B and 30B)
 b) the ribs being flexible and capable of moving from a deployed position (see figure 2)
 to a retracted position, (see figure 3)
wherein when the ribs are in the retracted position, the ribs are oriented with the sleeve to allow insertion of the bait keeper into a bait (Figure 3, Reference 34)
and wherein when the ribs are in the deployed position, the ribs extend out from the sleeve to resist being removed from the bait, (Figure 3, para 0030 lines 1-6) 
 the ribs are normally in the deployed position; (paragraph 0030, line 2, since the ribs need to be manipulated to be moved into a retracted position this means the ribs are normally in the deployed position)
 c) an extension member (Figure 2, Reference 18)
Comprising a shaft (Fig 1-2, see shaft depicted where numeral 18 is)
the shaft comprising a shaft first end (Fig 1-2, see first shaft first end that couples with the sleeve member 12)
and a shaft second end, (see opposite side of shaft towards number 20)
frictionally coupled to an interior surface of the sleeve (para0022, 18 is frictionally coupled to 14)
the shaft second end having an attachment portion for coupling with an eye portion of a fishing hook(Fig 2, Ref 20 can couple with an eye portion of a fishing hook)
the eye portion being for attachment to a fishing line, wherein, (the eye portion of the fishing hook can be attached to a fishing line)
when the attachment portion is attached to the eye portion, the bait keeper is pivotably suspended from the eye portion ; (Figure 2, Reference 20, limitation is functionally recited and is met because when attachment portion 20 is attached to an eye portion of a hook the bait keeper 10 pivots relative to the hook, )
Regarding Claim 3:
Roos further teaches:
wherein each of the ribs diverges from adjacent ribs as the ribs extend from the first end of the sleeve. (see how in the zoomed-in version of Figure 2, ribs 28 and 30 diverge from each other at a pivot 31)
Regarding Claim 4:
Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Regarding Claim 5:
Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US20070062096A1) in view of Krueger et al (US4796378) herein Krueger.
Regarding Claim 12:
Roos discloses all the limitations of claim 1.  Roos doesn’t teach:
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sleeve and ribs integrally formed into a unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious modification because forming the sleeve and ribs from a unitary piece improves the integrity of the keeper and would ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost. 
If applicant disagrees then Krueger teaches:
a fishing tackle bait keeper for a fishing hook comprising (abstract and figures)
an anchor, comprising a sleeve (Fig 4, Reference 26+27, col 2 ln55-64)
the anchor comprising a plurality of movable ribs (Fig 4, Reference 33, col 2 ln65-col3 ln18)
projecting in a diverging arrangement from an end-most portion of the sleeve (Fig 4, see how the ribs 33 project in a diverging arrangement from an end-most portion of the sleeve closes to tip 30)
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece (Fig 4,  col 2, ln 65+66)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait keeper of Roos such that the ribs and sleeve were integrally formed as taught by Krueger to improve the integrity of the keeper, ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost.

Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20070062096A1), in view of Krueger et al (US4796378) herein Krueger, and in view of Nakamichi (US7841127 B1). 
Regarding claim 7:
Roos teaches:
a) a castable fishing lure, comprising (Fig 3 and abstract)
c) a bait (Figure 3, Reference 34)
e) a bait keeper comprising: (Figure 1- 3)
i) an anchor, (Figure 2, Reference 16)
the anchor comprising a sleeve (Figure 2, Reference 12)
 having first (para 0022, ln 2-3)
 and second ends, (see Fig. 2, second end of sleeve 12 toward extension member 18)
the first end being closed and (Fig 1-3, Ref 12 first end is closed towards the tapered tip)
comprising a tapered tip, (Fig 1-3, Reference 16 is a tapered tip)
 the anchor comprising plural ribs (Figure 2, References 28, 30)
Coupled to the end-most portion being at a position furthest away from the second end,  (see fig 2, how the ribs are positioned within the sleeve and furthest away from the second end of sleeve 12)
the ribs projecting in a diverging arrangement from the first end of the sleeve in a direction opposite of the sleeve first end, (see how in fig 2 the ribs diverge from the first end of the sleeve towards a direction away from the first end of the sleeve)
the ribs each having a free end; (Figure 2, References 28B and 30B)
 ii) the ribs being flexible and capable of moving from a deployed position (see figure 2)
 to a retracted position, (see figure 3)
wherein when the ribs are in the retracted position, the ribs are oriented with the sleeve to allow insertion of the bait keeper into the bait (Figure 3, Reference 34)
and wherein when the ribs are in the deployed position, the ribs extend out from the sleeve to resist being removed from the bait, (Figure 3, para 0030 lines 1-6) 
 the ribs are normally in the deployed position; (paragraph 0030, line 2, since the ribs need to be manipulated to be moved into a retracted position this means the ribs are normally in the deployed position)
iii) an extension member (Figure 2, Reference 18)
Comprising a shaft (Fig 1-2, see shaft depicted where numeral 18 is)
the shaft comprising a shaft first end (Fig 1-2, see first shaft first end that couples with the sleeve member 12)
and a shaft second end, (see opposite side of shaft towards number 20)
the shaft first end being frictionally coupled to an interior surface of the sleeve (para0022, 18 is frictionally coupled to 14)
the shaft second end having an attachment portion for coupling with an eye (Fig 2, Ref 20 can couple with an eye portion of a fishing hook;)
such that when the attachment portion is attached to the eye portion, the bait keeper is pivotably suspended from the eye; (Figure 2, Reference 20, limitation is functionally recited and is met because when attachment portion 20 is attached to an eye portion of a hook the bait keeper 10 pivots relative to the hook, )
However, Roos doesn’t teach: 
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sleeve and ribs integrally formed into a unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious modification because forming the sleeve and ribs from a unitary piece improves the integrity of the keeper and would ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost. 
Alternatively Krueger teaches:
a fishing tackle bait keeper for a fishing hook comprising (abstract and figures)
an anchor, comprising a sleeve (Fig 4, Reference 26+27, col 2 ln55-64)
the anchor comprising a plurality of movable ribs (Fig 4, Reference 33, col 2 ln65-col3 ln18)
projecting in a diverging arrangement from an end-most portion of the sleeve (Fig 4, see how the ribs 33 project in a diverging arrangement from an end-most portion of the sleeve closes to tip 30)
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece (Fig 4,  col 2, ln 65+66)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait keeper of Roos such that the ribs and sleeve were integrally formed as taught by Krueger to improve the integrity of the keeper, ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost.
Roos as modified doesn’t teach:
a)a hook having a point and a shank
b) an eye for attachment to a fishing line (see 112b above)
a bait, with a least one of the point or shank located in the bait
Nakamichi teaches:
a castable fishing lure (Figure 5)
a hook (Figure 5, reference 100)
having a point (Figure 5, Reference 104)
and a shank (column 3, ln 60-61)
an eye for attachment to a fishing line (Figure 4, Reference 101)
a bait (Figure 5, Reference 117)
with at least one of the point or shank located in the bait; (Figure 5, see how the point (104) of the hook is located in the bait (117))
a bait keeper (Figure 5, Reference 110)
an extension member (Figure 4, Reference 111) 
having an attachment portion coupled to the eye (Figure 4+5, Reference 112)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bait keeper device of Roos as modified to include all the features of a hook, bait, extension member with attachment portion coupled to the eye of the hook taught by Nakamichi to provide for a fast, easy to use, and reliable castable fishing lure.  
Regarding Claim 9:
Roos as modified, as shown above, discloses all the limitations of claim 7.  Roos further teaches:
wherein each of the ribs diverges from adjacent ribs as the ribs extend from the first end of the sleeve. (see how in the zoomed-in version of Figure 2, ribs 28 and 30 diverge from each other at a pivot 31)
Regarding Claim 10:
Roos as modified, as shown above, discloses all the limitations of claim 9.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Regarding Claim 11:
Roos as modified, as shown above, discloses all the limitations of claim 7.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant has amended Claims 1 and 7 to reflect that the attachment portion second end is for coupling with the eye of a fishing hook such that when attached to the eye, the bait keeper is pivotably suspended from the eye. Although Examiner cites Roos, Neculai, and Krueger as each disclosing a bait keeper, Applicant respectfully disagrees. Roos teaches a fishing hook and not a bait keeper. The Roos fishing hook eye (securing ring 20) does not have a bait keeper attached. 
(App. Remarks at 6).
This is not found persuasive. Firstly, it is noted that the recitation of “the attachment portion second end coupling to the eye of a fishing hook such that when attached to the eye, the bait keeper is pivotably suspended from the eye” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. In this case, the attachment portion of Roos (20) is capable of coupling to an eye of a fishing hook, such that when it is attached, the bait keeper is pivotably suspended from the eye of the hook. This would not render it unsatisfactory for its intended purpose as the bait keeper would still be attached to a fishing line and usable as a castable fishing lure. Secondly, Roos teaches a bait keeper clearly in Fig 3. Please see bait 34 which is attached to the bait keeper 10 thus constituting “a bait keeper”. The broadest reasonable interpretation of the recitation “bait keeper” also includes fishing structures that support a bait such as Roos. Applicant additionally argues that the ribs of Roos are not “flexible”. This is not found persuasive because the ribs are flexible in that they are movable between a deployed and retracted position. 
	Applicant further argues that Neculai, Krueger, and Nakamichi do not disclose a bait keeper however, the examiner is only relying on Roos to disclose the claimed bait keeper as mapped above.  
Second, Applicant argues:
Applicant would respectfully suggest that it would not be obvious to a person having ordinary skill in the art to combine the screw lock bait keeper of Nakamichi with the non-bait keeper technology taught by Roos, Neculai, and Krueger. A person having ordinary skill in the art would not consider combining a hook design, such as that taught by Roos, with a bait keeper design. The primary purpose of a hook is to capture a fish. A bait keeper is not intended to be contacted by the fish and is not used to secure the fish. The bait keeper of Applicant's claims is, likewise, not attached to a fishing line and is not used to retrieve a fish. The hook design of Roos illustrates this point... 
(App. Remarks at 6-8).
Firstly, the examiner emphasizes that the reference of Roos alone discloses a bait keeper for its ability to couple to bait as outlined above. It does not only function as a fishing hook as implied by applicant but also functions as a bait keeper in that it supports a bait. A person of ordinary skill in the art before the effective filing date would combine the references of Roos (which discloses the particulars of the bait keeper) and Nakamichi (which discloses the attachment portion coupling with an eye of the hook and bait) because it is ordinary to substitute different bait connectors with the same arrangement of the hook and bait as taught by Nakamichi to yield predictable results to provide for a castable fishing lure that is fast, easy to use, and reliable. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s affidavit filed on 04/21/2022 has been considered and found non-persuasive for the same reasons outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619